                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 1 of 16 Page ID #:9324



                               1   Steven J. Rocci (Admitted Pro Hac Vice)
                                   Email: srocci@bakerlaw.com
                               2   Kevin M. Bovard, SBN 247521
                                   Email: kbovard@bakerlaw.com
                               3   BAKER & HOSTETLER            LLP
                                   2929 Arch Street, 12th Floor
                               4   Philadelphia, PA 19104-2891
                                   Telephone: 215.568.3100
                               5   Facsimile: 215.568.3439
                               6   Attorneys for Defendant/Counter-Claimant
                                   GUEST-TEK INTERACTIVE
                               7   ENTERTAINMENT LTD.
                               8   (additional counsel listed on following page)
                               9                   IN THE UNITED STATES DISTRICT COURT
                              10                      CENTRAL DISTRICT OF CALIFORNIA
                              11                                WESTERN DIVISION
B AKER & H OSTE TLER LLP




                              12   NOMADIX, INC.,                             Case No.: 2:16-cv-08033-AB-FFM
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13               Plaintiff,                     [Honorable André Birotte Jr.]
                              14          v.                                  GUEST-TEK’S BRIEF ON THE
                                                                              COURT’S POWER TO ENJOIN
                              15   GUEST-TEK INTERACTIVE                      FILINGS IN THE PATENT OFFICE
                                   ENTERTAINMENT LTD.,
                              16
                                               Defendant/Counter-
                              17               Claimant,                      Hearing: January 4, 2019
                                                                              Time:             10:00 a.m.
                              18          v.                                  Courtroom:        7B
                              19   NOMADIX, INC.,                             Action Filed: 10/28/16
                                                                              Amended Complaint Filed: 03/23/17
                              20                Counter-Defendant.
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28

                                                                                     GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                            ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                   CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 2 of 16 Page ID #:9325



                               1   Michael J. Swope (Admitted Pro Hac Vice)
                                   Email: mswope@bakerlaw.com
                               2   Curt R. Hineline (Admitted Pro Hac Vice)
                                   Email: chineline@bakerlaw.com
                               3   BAKER & HOSTETLER LLP
                                   999 Third Avenue, Suite 3500
                               4   Seattle, WA 98104-4040
                                   Telephone:     206.332.1379
                               5   Facsimile:     206.624.7317
                               6   Michael R. Matthias, SBN 57728
                                   Email: mmatthias@bakerlaw.com
                               7   BAKER & HOSTETLER LLP
                                   11601 Wilshire Boulevard, Suite 1400
                               8   Los Angeles, CA 90025-0509
                                   Telephone: 310.820.8800
                               9   Facsimile: 310.820.8859
                              10   Attorneys for Defendant/Counter-Claimant
                                   GUEST-TEK INTERACTIVE
                              11   ENTERTAINMENT LTD.
B AKER & H OSTE TLER LLP




                              12
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                                 GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                        ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                               CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 3 of 16 Page ID #:9326



                               1                                        TABLE OF CONTENTS
                               2                                                                                                           Page(s)
                               3
                                   I.     INTRODUCTION ........................................................................................... 1
                               4
                                   II.    THE COURT’S POWER TO ENJOIN THE FILINGS IN THE PTO IS
                               5          QUESTIONABLE........................................................................................... 2
                               6   III.   NOR DOES THE COURT HAVE DISCRETION TO CONDITION
                                          STAYING THE CASE ON GUEST-TEK’S CONSENT TO AN
                               7          INJUNCTION AS NOMADIX CONTENDS. ............................................... 8
                               8   IV.    CONCLUSION ............................................................................................. 10
                               9
                              10
                              11
B AKER & H OSTE TLER LLP




                              12
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                                        -i-
                                                                                                       GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                                              ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                                     CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 4 of 16 Page ID #:9327



                               1                                           TABLE OF AUTHORITIES
                               2
                                                                                                                                                       Page(s)
                               3
                                   Cases
                               4
                                   Advanced Analogic Techs., Inc. v. Kinetic Techs., Inc.,
                               5
                                     No. C-09-1360 MMC, 2009 WL 4981164 (N.D. Cal. Dec. 15,
                               6     2009) ...................................................................................................................... 9
                               7   Alvarez-Cortez v. Vallario,
                               8      No. 11-CV-02307-WYD-KMT, 2013 WL 248459 (D. Colo. Jan.
                                      23, 2013) ................................................................................................................ 3
                               9
                                   Amstar Corp. v. Envirotech Corp., et al,
                              10
                                     No. C-79-0023J, 1986 WL 83653 (D. Utah May 16, 1986) ................................. 5
                              11
                                   Callaway Golf Co. v. Kappos,
B AKER & H OSTE TLER LLP




                              12
   A TTORNEYS AT L AW




                                     802 F. Supp. 2d 678 (E.D. Va. 2011) ................................................................ 5, 7
      L OS A NGELE S




                              13
                                   Caribbean Marine Servs., Inc. v. Baldrige,
                              14     844 F.2d 668 (9th Cir. 1988) ................................................................................. 7
                              15   Cuozzo Speed Techs., LLC v. Lee,
                              16     136 S. Ct. 2131 (2016) .......................................................................................... 3
                              17   Elm 3DS Innovations, LLC v. Lee,
                              18      No. 1:16-CV-1036, 2016 WL 8732315 (E.D. Va. Dec. 2, 2016) ......................... 3

                              19   Ford Motor Co. v. Versata Software, Inc.,
                                     No. 15-10628, 2016 WL 6650380 (E.D. Mich. Nov. 10, 2016) ........................... 5
                              20
                              21   Freeman v. Minnesota Min. & Mfg. Co.,
                                      661 F. Supp. 886 (D. Del. 1987) ........................................................................... 5
                              22
                                   General Protecht Group, Inc. v. Leviton Manufacturing Co.,
                              23     651 F.3d 1355 (Fed. Cir. 2011) ............................................................................. 7
                              24
                                   Herb Reed Enterprises, LLC v. Fla. Entm’t Mgmt., Inc.,
                              25     736 F.3d 1239 (9th Cir. 2013) ............................................................................... 2
                              26   IGT v. Aristocrat Techs., Inc.
                              27     No. 2:15-CV-00473-GMN, 2015 WL 5554135 (D. Nev. Sept. 18,
                                     2015), vacated and remanded, 646 F. App’x 1015 (Fed. Cir. 2016) .................... 4
                              28
                                                                       -i-
                                                                                                                GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                                                       ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                                              CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 5 of 16 Page ID #:9328



                               1   IGT v. Aristocrat Techs., Inc.,
                               2     No. 215CV00473GMNGWF, 2016 WL 4367238 (D. Nev. Aug. 11,
                                     2016) ...................................................................................................................... 4
                               3
                                   Joy Mfg. Co. v. Nat’l Mine Serv. Co.,
                               4
                                      810 F.2d 1127 (Fed. Cir. 1987) ......................................................................... 4, 5
                               5
                                   Kucala Enterprises, Ltd. v. Auto Wax Co.,
                               6     No. 02 C 1403, 2004 WL 742252 (N.D. Ill. Apr. 6, 2004) ................................... 5
                               7
                                   MCM Portfolio LLC v. Hewlett-Packard Co.,
                               8     812 F.3d 1284 (Fed. Cir. 2015) ............................................................................. 6
                               9   Realtime Data LLC v. Teradata Operations, Inc.,
                              10     No. SACV1602743AGFFMX, 2017 WL 3453295 (C.D. Cal. Feb.
                                     27, 2017) .............................................................................................................. 10
                              11
                                   SAS Inst., Inc. v. ComplementSoft, LLC,
B AKER & H OSTE TLER LLP




                              12
   A TTORNEYS AT L AW




                                     825 F.3d 1341 (Fed. Cir. 2016) (Newman, J., dissenting) .................................. 10
      L OS A NGELE S




                              13
                                   Senju Pharm. Co. v. Metrics, Inc.,
                              14      96 F. Supp. 3d 428 (D.N.J. 2015).................................................................. 2, 3, 5
                              15
                                   Steelman v. All Continent Corp.,
                              16      301 U.S. 278 (1937) .............................................................................................. 7
                              17   Statutes
                              18
                                   35 U.S.C. § 302........................................................................................................... 5
                              19
                                   35 U.S.C. § 314(d) ...................................................................................................... 3
                              20
                              21   35 U.S.C. § 315(a) .................................................................................................. 3, 4

                              22   35 U.S.C. § 319........................................................................................................... 3
                              23   Rules
                              24   Fed. R. Civ. P. 65(d)(2) .............................................................................................. 2
                              25
                                   Fed. R. Civ. P. 65 ........................................................................................................ 2
                              26
                                   Other Authorities
                              27
                              28   157 Cong. Rec. S1380 (daily ed. Mar. 8, 2011) ....................................................... 10
                                                                         - ii -
                                                                                                                GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                                                       ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                                              CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 6 of 16 Page ID #:9329



                               1   I.    INTRODUCTION
                               2         Guest-Tek has the legal, statutory right to file inter partes review petitions
                               3   with the U.S. Patent and Trademark Office (PTO).                  Nomadix nonetheless
                               4   suggested, at the December 14, 2018 status conference, that this Court should
                               5   enjoin it from exercising that right. The Court has requested briefing on its power
                               6   to do so. Dkt. No. 309. Guest-Tek’s review of the legal authorities cited by
                               7   Nomadix, and of those located by Guest-Tek, reveals that the Court’s power to
                               8   enjoin Guest-Tek is unsettled, at best. In addition, even if the Court were to accept
                               9   Nomadix’s invitation and exercise that power, it would likely be futile, because any
                              10   injunction would likely be stayed by the Federal Circuit, pending Guest-Tek’s
                              11   appeal.
B AKER & H OSTE TLER LLP




                              12         Neither the Federal Circuit nor the Ninth Circuit have squarely addressed this
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13   issue. Almost all other courts confronted with requests to enjoin PTO proceedings
                              14   have rejected them. In fact, in the only case that Nomadix cites where a court
                              15   enjoined inter partes review (Dodocase VR, Inc. v. MerchSource, LLC), the Federal
                              16   Circuit recently stayed the injunction pending appeal, and indicated that the
                              17   enjoined party is likely to succeed in overturning it.
                              18         Nomadix also insists that the Court can condition a stay on Guest-Tek’s
                              19   agreement to “withdraw its pending petitions before the [PTO] and refrain from
                              20   proceeding with any new challenges to Nomadix’s patents.” Pl’s Br. at 1 & § II.B.
                              21   This is not an issue upon which the Court had requested briefing. See Dkt. No. 309.
                              22   In any event, Nomadix’s invitation that the Court do so runs counter to the purpose
                              23   of the stay. Third-party Gate Worldwide Holdings LLC requested a stay, which
                              24   Guest-Tek joined, so that the New York court could determine a fundamental
                              25   standing issue, i.e., who owns the patents asserted in this case. Guest-Tek’s inter
                              26   partes reviews have nothing to do with that issue, and conditioning the stay on
                              27   Guest-Tek’s refraining from participating in them would unfairly – to Gate and
                              28
                                                                            -1-
                                                                                        GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                               ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                      CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 7 of 16 Page ID #:9330



                               1   Guest-Tek – allow this case to proceed while the standing issue is still looming
                               2   large. It would also be in direct contravention to Congressional policy and would
                               3   serve no legitimate purpose. Furthermore, the license agreement underlying this
                               4   lawsuit contains express provisions under which Guest-Tek may challenge patent
                               5   validity, which this Court has previously addressed.1
                               6         For these reasons, the Court should not entertain any request to enjoin the
                               7   PTO proceedings or condition the requested stay on Guest-Tek refraining from
                               8   pursuing inter partes review of the asserted patents.2
                               9 II.     THE COURT’S POWER TO ENJOIN THE FILINGS IN THE PTO IS
                              10         QUESTIONABLE.
                              11         The Court’s power to enjoin Guest-Tek from pursuing its statutory right to
B AKER & H OSTE TLER LLP




                              12   initiate and prosecute inter partes review proceedings before the PTO is
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13   questionable, at best.   There is no clear-cut authority that would sanction the
                              14   Court’s exercise of such power, and that exercise may be reversible error.
                              15         Although the Court has power to issue injunctions under Rule 65 of the
                              16   Federal Rules of Civil Procedure, that power is limited. District courts cannot issue
                              17   injunctions that would conflict with other federal law or statutes, or issue
                              18   injunctions that apply to non-parties like the PTO. E.g., Fed. R. Civ. P. 65(d)(2);
                              19   Senju Pharm. Co. v. Metrics, Inc., 96 F. Supp. 3d 428 (D.N.J. 2015) (denying
                              20
                                   1
                              21     See, e.g., Dkt. No. 140 § III.A (explaining how the exception to the no-challenge
                                   clause in the parties’ license agreement provides Guest-Tek the right to challenge
                              22   the validity of the asserted patents); Dkt. No. 150 (Order) at 12-13 (as to Guest-
                                   Tek’s defense of patent invalidity, “[t]he Court finds that Nomadix has failed to
                              23   show that no questions of fact exist with respect to this defense, and a set of
                                   circumstances may exist where the defense would succeed.”).
                              24   2
                                     Due to the limited scope of briefing that the Court requested, Guest-Tek does not
                              25   address whether an injunction would be appropriate based on the specific facts of
                                   this case if the Court had the authority to issue one. Indeed, an injunction would be
                              26   improper based on the facts for various reasons, including the provisions of the
                                   license agreement allowing validity challenges, the lack of irreparable harm to
                              27   Nomadix, the balance of equities, the public interest, as well as the lack of a
                                   likelihood of Nomadix’s success on the merits. See Herb Reed Enterprises, LLC v.
                              28   Fla. Entm’t Mgmt., Inc., 736 F.3d 1239, 1247 (9th Cir. 2013).
                                                                             -2-
                                                                                       GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                              ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                     CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 8 of 16 Page ID #:9331



                               1   injunction in part because it would conflict with 35 U.S.C. § 314(d)); Alvarez-
                               2   Cortez v. Vallario, No. 11-CV-02307-WYD-KMT, 2013 WL 248459, at *4 n.3 (D.
                               3   Colo. Jan. 23, 2013) (finding request for injunctive relief improper where it is
                               4   “overbroad and conflicts with the applicable statutory scheme.”). Here, enjoining
                               5   Guest-Tek from pursuing the PTO proceedings would run afoul of the statutory
                               6   framework associated with inter partes review and would effectively be an
                               7   injunction against the PTO.
                               8         The decision whether to institute an inter partes review is solely within the
                               9   PTO’s province. 35 U.S.C. § 314(d) (“The determination by the Director whether
                              10   to institute an inter partes review under this section shall be final and
                              11   nonappealable.”); Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131, 2142 (2016)
B AKER & H OSTE TLER LLP




                              12   (confirming validity of § 314(d)). In addition, a party may only appeal PTO
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13   decisions to the Federal Circuit. 35 U.S.C. § 319. There is no option to file a civil
                              14   action in district court. See Elm 3DS Innovations, LLC v. Lee, No. 1:16-CV-1036,
                              15   2016 WL 8732315, at *4 (E.D. Va. Dec. 2, 2016) (“Collateral APA attacks in the
                              16   district court on ongoing IPR proceedings improperly contravene the Congressional
                              17   intent to confer IPR review jurisdiction solely on the Federal Circuit.”).
                              18         Thus, if the Court were to enjoin the inter partes review petitions, it would,
                              19   in effect, be enjoining the PTO from using its statutory authority to decide whether
                              20   to initiate inter partes reviews and make validity determinations. This is one reason
                              21   that the court refused to enjoin the defendants from participating in the inter partes
                              22   reviews that they filed in Senju Pharm. 96 F. Supp. 3d at 447. There, the plaintiffs
                              23   asked the court to enjoin the defendants because they were allegedly precluded
                              24   from challenging patent validity in the PTO under 35 U.S.C. § 315(a). The court
                              25   noted, however, that “although Plaintiffs cast this injunction as one against
                              26   Defendants, in reality it operates as an injunction against the IPR process itself.”
                              27   Id. In denying the injunction request, the court concluded that an injunction against
                              28
                                                                            -3-
                                                                                       GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                              ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                     CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 9 of 16 Page ID #:9332



                               1   the defendants “would have the direct consequence of preventing the [PTO] from
                               2   reviewing the case after a decision has already been made to institute review, and
                               3   would undermine the [PTO’s] final decisionmaking authority.” Id.; see also Joy
                               4   Mfg. Co. v. Nat’l Mine Serv. Co., 810 F.2d 1127, 1130 (Fed. Cir. 1987) (affirming
                               5   denial of injunction request in part because “the principal relief which [plaintiff]
                               6   seeks—namely, stopping the reexamination of its patent—is not available in these
                               7   proceedings,” as “[t]he decision by the Commissioner to institute reexamination is
                               8   not subject to review”).
                               9         Not surprisingly, most other courts confronted with requests to enjoin parties
                              10   from pursuing inter partes reviews and other PTO proceedings have also rejected
                              11   them. For instance, one court refused to enjoin the defendant from filing an inter
B AKER & H OSTE TLER LLP




                              12   partes review petition in IGT v. Aristocrat Techs., Inc. No. 2:15-CV-00473-GMN,
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13   2015 WL 5554135, at *5 (D. Nev. Sept. 18, 2015), vacated and remanded, 646 F.
                              14   App'x 1015 (Fed. Cir. 2016).      The court noted that it was unaware of “any
                              15   precedent case enjoining a defendant from seeking inter partes review at this stage
                              16   in the proceedings,” and also found that the defendant would not infringe any of the
                              17   patent owner’s legal rights by pursuing inter partes review because “inter partes
                              18   review is a statutorily permitted procedure.” Id. As Nomadix points out, Pl’s Br. at
                              19   4-5, the IGT decision was vacated on appeal and remanded to allow the parties to
                              20   argue the impact of the defendant’s subsequent filing of inter partes review
                              21   petitions. But what Nomadix fails to mention is that the district court upheld its
                              22   prior decision on remand based on the same rationale, i.e., that it was unaware of
                              23   any precedent enjoining inter partes review proceedings and that the defendant was
                              24   not infringing the patent owner’s legal rights by filing the inter partes review
                              25   petitions.3 IGT v. Aristocrat Techs., Inc., No. 215CV00473GMNGWF, 2016 WL
                              26
                              27   3
                                     Nomadix’s claim that the Federal Circuit implicitly suggested that the district
                                   court had the power to enjoin the PTO proceedings by remanding the decision is
                              28   incorrect. Pl’s Br. at 5. The Federal Circuit only decides issues that are raised in
                                                                         -4-
                                                                                      GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                             ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                    CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 10 of 16 Page ID #:9333



                               1   4367238, at *5 (D. Nev. Aug. 11, 2016).
                               2         Numerous other courts have reached similar conclusions, refusing to enjoin
                               3   defendants from initiating or pursuing PTO proceedings challenging patent validity.
                               4   E.g., Amstar Corp. v. Envirotech Corp., et al, No. C-79-0023J, 1986 WL 83653, at
                               5   *1 (D. Utah May 16, 1986) (refusing to enjoin party from requesting reexamination
                               6   after “recognizing that the statute in issue, 35 U.S.C. § 302, provides that ‘[a]ny
                               7   person at any time may file a request for reexamination,’” and “finding a strong
                               8   public interest in this proceeding before the Patent and Trademark Office going
                               9   forward”); Senju Pharm., 96 F. Supp. 3d at 447 (refusing to enjoin inter partes
                              10   review); Joy Mfg., 810 F.2d at 1129 (affirming denial of request to enjoin party
                              11   from prosecuting reexamination before PTO); Callaway Golf Co. v. Kappos, 802 F.
B AKER & H OSTE TLER LLP




                              12   Supp. 2d 678, 688 (E.D. Va. 2011) (upholding PTO’s decision to continue
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13   reexamination of patents despite forum selection clause); Ford Motor Co. v.
                              14   Versata Software, Inc., No. 15-10628, 2016 WL 6650380, at *1 (E.D. Mich. Nov.
                              15   10, 2016); Freeman v. Minnesota Min. & Mfg. Co., 661 F. Supp. 886, 888 (D. Del.
                              16   1987); Kucala Enterprises, Ltd. v. Auto Wax Co., No. 02 C 1403, 2004 WL 742252,
                              17   at *4 (N.D. Ill. Apr. 6, 2004).
                              18         By contrast, Nomadix’s reliance on Dodocase VR, Inc. v. MerchSource, LLC
                              19   – the only cited case in which a district court enjoined inter partes review – is
                              20   misplaced. No. 17-CV-07088-EDL, 2018 WL 1475289 (N.D. Cal. Mar. 26, 2018);
                              21   Pl’s Br. at 5-6. There, the court held that contract provisions expressly precluding
                              22   parties from challenging patent validity in the PTO were unenforceable under
                              23   principles of equity. Dodocase, 2018 WL 1475289, at *5. As a result, the court
                              24   refused to enjoin the defendant from prosecuting inter partes review petitions on
                              25
                              26
                                   the appeal; there is no indication that the district court’s power to enjoin inter
                              27   partes reviews was raised by either party; and the Federal Circuit would not have
                                   needed to decide that issue anyway, because regardless of whether the district court
                              28   had the power to do so, the court found that it was improper for other reasons.
                                                                           -5-
                                                                                     GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                            ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                   CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 11 of 16 Page ID #:9334



                               1   that ground. Id. Although the court separately ordered the defendant to dismiss the
                               2   PTAB proceedings based on a forum selection clause, that decision is on appeal.
                               3   Moreover, Nomadix’s claim that the Dodocase appeal does not “question the
                               4   district court’s power to enjoin [the defendant] from prosecuting its PTAB
                               5   petitions,” Pl’s Br. at 6, is wrong.        The defendant/appellant is specifically
                               6   challenging whether the district court can enjoin it from prosecuting its inter partes
                               7   review petitions on the basis that clauses precluding PTAB petitions are void as
                               8   against public policy. Dkt. No. 310, Ex. 1 § III.2. And notably, the Federal Circuit
                               9   already found that the defendant is likely to succeed on its appeal and stayed the
                              10   district court’s injunction.    Ex. A.    Thus, contrary to Nomadix’s assertion,
                              11   Dodocase supports the notion that courts cannot enjoin parties from challenging
B AKER & H OSTE TLER LLP




                              12   validity in the PTO.4
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13         Both PTO and public policy regarding inter partes review also advise against
                              14   enjoining PTO proceedings. As various courts and agencies have acknowledged,
                              15   there is a strong public policy in favor of reexamining the grant of patent rights. In
                              16   fact, the Federal Circuit recently explained in regard to inter partes review that
                              17   “Congress created the PTO . . . and saw powerful reasons to utilize the expertise of
                              18   the PTO for an important public purpose—to correct the agency’s own errors in
                              19   issuing patents in the first place.” MCM Portfolio LLC v. Hewlett-Packard Co.,
                              20   812 F.3d 1284, 1290-91 (Fed. Cir. 2015). Congress created inter partes review in
                              21   particular to “provid[e] a more efficient system for challenging patents that should
                              22   not have issued” in reaction to “a growing sense that questionable patents are too
                              23   easily obtained and are too difficult to challenge.” Id.
                              24         Moreover, when an injunction will affect the public – as would an injunction
                              25
                                   4
                              26     Also, even if Nomadix prevails in obtaining an injunction (and it should not), the
                                   Federal Circuit will likely stay the injunction at least until it decides Dodocase. By
                              27   that time, the PTO will have decided whether to initiate inter partes review based
                                   on Guest-Tek’s petitions, making an injunction, which would negate the PTO’s
                              28   decision to initiate review, even more inappropriate.
                                                                            -6-
                                                                                       GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                              ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                     CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 12 of 16 Page ID #:9335



                               1   against inter partes reviews in the PTO – the Court should determine whether the
                               2   public interest disfavors the injunction. Caribbean Marine Servs., Inc. v. Baldrige,
                               3   844 F.2d 668, 674 (9th Cir. 1988). As the PTO itself explained, “the United States
                               4   Supreme Court determined that prohibiting licensees from challenging the validity
                               5   of a patent . . . runs afoul of public policy ‘in permitting full and free competition in
                               6   the use of ideas which are in reality part of the public domain.’” Inter Partes
                               7   Reexamination Proceeding, Decision on Petition to Vacate Order Granting
                               8   Reexamination, Control No. 95/000,123, at 5 (Office of Patent Legal Admin. June
                               9   7, 2006) (citing and quoting Lear v. Adkins, 395 U.S. 653, 670 (1969)). It further
                              10   explained that “[b]y analogy, preventing a third-party requester (and a potential
                              11   licensee . . . ) from requesting reexamination of a patent would be contrary to the
B AKER & H OSTE TLER LLP




                              12   public policy embodied in the Lear v. Adkins decision.” Id.; see also Callaway
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13   Golf, 802 F. Supp. 2d at 686 (stating that “there is a strong public interest in
                              14   ensuring that patents are valid” and explaining why a contract prohibiting
                              15   reexamination before PTO would be contrary to public policy).
                              16         Thus, the PTO and public have a strong interest in making sure that the
                              17   original grant of a patent is proper and in later reviewing that grant to make sure it
                              18   was not given in error. A decision enjoining that review, such as Nomadix’s
                              19   request to enjoin Guest-Tek here, is against the PTO and public interest and should
                              20   be avoided.5
                              21
                                   5
                              22     The cases that Nomadix cites for its assertion that courts are generally authorized
                                   to enjoin parties from prosecuting proceedings in other forums are all
                              23   distinguishable. Pl’s Br. at 2-4. Unlike here, none of those cases involved
                                   injunctions that would effectively apply to non-parties; injunctions that were
                              24   inconsistent with other federal law; or ones that conflicted with the strong public
                                   interest here favoring inter partes reviews. See, e.g., Steelman v. All Continent
                              25   Corp., 301 U.S. 278, 291 (1937) (unlike here, the injunction would not be
                                   tantamount to restraining a non-party); General Protecht Group, Inc. v. Leviton
                              26   Manufacturing Co., 651 F.3d 1355, 1365-66 (Fed. Cir. 2011) (unlike here, public
                                   policy favored the injunction). In addition, General Protecht Group and Dodocase
                              27   involved forum selection clauses that allegedly prohibited the proceedings that the
                                   court enjoined. In contrast, there is no forum selection clause in the parties’ license
                              28   agreement here that, when properly interpreted, would preclude Guest-Tek from
                                                                            -7-
                                                                                         GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                                ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                       CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 13 of 16 Page ID #:9336



                               1 III.    NOR DOES THE COURT HAVE DISCRETION TO CONDITION
                                         STAYING THE CASE ON GUEST-TEK’S CONSENT TO AN
                               2         INJUNCTION AS NOMADIX CONTENDS.
                               3         Although the Court did not ask for briefing on this issue, Nomadix argues
                               4   that the Court has the power to condition further stay of this case on Guest-Tek’s
                               5   consent to refrain from initiating or participating in inter partes review. Dkt. No.
                               6   310 § II. Whether or not the Court has that power, the Court should not condition
                               7   the stay on Guest-Tek’s consent to injunction because, for the reasons mentioned
                               8   above, the injunction itself would be improper. Nor should Guest-Tek have to
                               9   consent to abstain from filing inter partes review petitions when it has every legal
                              10   right to initiate such proceedings. But even if that were not the case, conditioning
                              11   the stay as Nomadix proposes would be inappropriate for several other reasons.
B AKER & H OSTE TLER LLP




                              12
   A TTORNEYS AT L AW




                                         First, conditioning the stay of the district court case on Guest-Tek refraining
      L OS A NGELE S




                              13   from prosecuting inter partes review petitions would be improper because the two
                              14   proceedings are unrelated. The Court implemented the stay at the request of third-
                              15   party Gate Worldwide Holdings LLC so that the New York court could decide
                              16   whether it or Nomadix owns the asserted patents. According to this Court, the stay
                              17   was warranted because “[d]etermining the real party in interest will ensure the case
                              18   proceeds in a manner fair to all parties involved[.]” Dkt. No. 284 at 4-5. That
                              19   fundamental issue is still being resolved by the New York courts, and a stay is
                              20   therefore warranted to avoid litigating a case in which the plaintiff has no standing.
                              21   See Dkt. No. 306. Guest-Tek’s inter partes review petitions, on the other hand,
                              22   have nothing to do with ownership of the asserted patents. The stay is necessary
                              23   regardless of what transpires in the PTO. Conditioning it on Guest-Tek refraining
                              24   from participating in PTO proceedings would unfairly allow this case to proceed
                              25   while the standing issue is still looming large.
                              26         Second, there is no legitimate reason to condition the stay as Nomadix
                              27
                              28   pursuing PTO proceedings.
                                                                            -8-
                                                                                       GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                              ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                     CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 14 of 16 Page ID #:9337



                               1   proposes. For example, Nomadix would not suffer undue prejudice if the PTO
                               2   conducted inter partes review while the case is stayed. Indeed, Nomadix is able to
                               3   participate (and is already participating) in the inter partes reviews that Guest-Tek
                               4   initiated. As a participant, it can challenge Guest-Tek’s invalidity assertions and
                               5   submit its own evidence of alleged validity with the PTO. As such, inter partes
                               6   review will benefit both parties. It will narrow the invalidity issues that would need
                               7   to be addressed in the litigation. The parties would be bound by the PTO’s decision
                               8   on invalidity over the cited prior art, and would not have to expend the time and
                               9   resources litigating invalidity over that prior art in the district court. Moreover,
                              10   Nomadix has a remedy – it has asserted a counterclaim for breach of contract by
                              11   virtue of Guest-Tek challenging the validity of Nomadix’s patents. Dkt. No. 264-1.
B AKER & H OSTE TLER LLP




                              12   If Nomadix prevails on that claim, it can attempt to recover appropriate monetary
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13   damages.
                              14         Thus, unlike in the cases cited by Nomadix, conditioning the stay on Guest-
                              15   Tek’s consent to withdrawal its inter partes review petitions is not needed to
                              16   mitigate against “unfair tactical advantages,” “gamesmanship,” “undue prejudice,”
                              17   or to “ensure simplification of the issues.” Pl’s Br. at 6-7. If anything, it would
                              18   accomplish the opposite. Requiring Guest-Tek to do so would give Nomadix a
                              19   tactical advantage by precluding Guest-Tek from exercising its right to challenge
                              20   validity in the PTO and would unnecessarily complicate the district court case with
                              21   invalidity issues that the PTO could resolve during the stay.
                              22         Third, conditioning the stay as Nomadix proposes would be improper as a
                              23   matter of law. Courts have held that conditioning stays pending PTO proceedings
                              24   is inappropriate when the proposed condition is contrary to policies underlying
                              25   Congressional legislation. E.g., Advanced Analogic Techs., Inc. v. Kinetic Techs.,
                              26   Inc., No. C-09-1360 MMC, 2009 WL 4981164, at *2 (N.D. Cal. Dec. 15, 2009)
                              27   (refusing to condition stay pending reexamination proceeding before PTO because
                              28
                                                                           -9-
                                                                                       GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                              ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                     CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 15 of 16 Page ID #:9338



                               1   proposed condition would “undermine the policies underlying legislation providing
                               2   for reexamination, specifically, Congress’s intent to provide the parties with a more
                               3   efficient and less costly alternative to civil litigation”).
                               4          Here, Nomadix’s proposed condition would be contrary to Congressional
                               5   intent regarding inter partes review.         Inter partes review was intended as a
                               6   substitute for costly and burdensome district court litigation involving patents of
                               7   questionable validity. SAS Inst., Inc. v. ComplementSoft, LLC, 825 F.3d 1341, 1354
                               8   (Fed. Cir. 2016) (Newman, J., dissenting); 157 Cong. Rec. S1380 (daily ed. Mar. 8,
                               9   2011). Because inter partes review is an effective means for simplifying invalidity
                              10   issues, the Central District of California has a liberal policy in favor of granting
                              11   stays of district court cases pending inter partes review. Realtime Data LLC v.
B AKER & H OSTE TLER LLP




                              12   Teradata Operations, Inc., No. SACV1602743AGFFMX, 2017 WL 3453295, at *3
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13   (C.D. Cal. Feb. 27, 2017). Nomadix’s suggestion that the stay be conditioned on
                              14   Guest-Tek’s consent to withdraw its inter partes review petitions contradicts the
                              15   policy favoring a stay of litigation pending the outcome of inter partes review.
                              16   Conditioning a stay on Guest-Tek’s consent to withdrawal its inter partes review
                              17   petitions, as Nomadix proposes doing here, would turn that policy on its head.
                              18 IV.      CONCLUSION
                              19          For these reasons, the Court’s power to enjoin Guest-Tek from pursuing its
                              20   statutory right to initiate and prosecute inter partes review proceedings before the
                              21   PTO is questionable, at best. Almost all other courts confronted with requests to
                              22   enjoin PTO proceedings have rejected them. Nor should the Court condition
                              23   staying the case on Guest-Tek’s consent to refrain from initiating and prosecuting
                              24   inter partes review proceedings, as the reason for the stay has nothing to do with
                              25   the PTO proceedings and doing so would unfairly allow this case to proceed with a
                              26   plaintiff that likely does not have standing.
                              27
                              28
                                                                             - 10 -
                                                                                           GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                                  ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                         CASE NO.: 2:16-CV-08033-AB-FFM
                           Case 2:16-cv-08033-AB-FFM Document 311 Filed 12/28/18 Page 16 of 16 Page ID #:9339



                               1
                                   Dated: December 28, 2018        Respectfully submitted,
                               2
                                                                   BAKER & HOSTETLER LLP
                               3
                               4                                   By:   /s/ Michael R. Matthias
                                                                         Steven J. Rocci
                               5                                         Michael J. Swope
                                                                         Kevin M. Bovard
                               6                                         Michael R. Matthias
                               7
                                                                   Attorneys for Defendant/Counter-Claimant
                               8                                   GUEST-TEK INTERACTIVE
                                                                   ENTERTAINMENT LTD.
                               9
                              10
                              11
B AKER & H OSTE TLER LLP




                              12
   A TTORNEYS AT L AW
      L OS A NGELE S




                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                      - 11 -
                                                                                  GUEST-TEK’S BRIEF ON THE COURT’S POWER TO
                                                                                         ENJOIN FILINGS IN THE PATENT OFFICE;
                                                                                                CASE NO.: 2:16-CV-08033-AB-FFM
